DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The rejection given in section 3 of the office action mailed 11 August 2021 is withdrawn in view of applicant’s arguments and claim amendments filed 12 November 2021.  A modified ground of rejection is given below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Volker et al. (EP 3 045 739 A1) in view of Teng (U.S. 2010/0071515 A1) or Rohrmoser et al. (U.S. 6,162,002) further in view of Lopez et al. (U.S. 10,252,325 B1).
Volker et al. teaches a fastening system for use in aircraft to hold cables and pipes, where there is a fastening element that may have circular elastic projections that is inserted into a circular opening in an engagement member to form a friction fit with the engagement member, with both the fastener and engagement member being produced by additive manufacturing methods (abstract, sections 0003, 0010, 0023, 0030, 0031, 0032 and 0034).  Volker et al. fails to teach a circular shaft inserted with a friction fit into a polygonal opening in an engagement member, with only tangent points of the shaft being in contact with the polygonal facet walls.  Teng teaches a shaft in a hole in a body that is used as a fastener where the shaft is circular in diameter and the hole shape can be in the form of a polygon or circle (abstract, Figure 4, claim 2).  Rohrmoser et al. teaches the use of a fastener with a circular shape that is contained by a friction fit with a polygonal shaped opening in an engagement body (Figure 2, col. 3, lines 15-28).  Volker et al. in view of Teng or Rohrmoser et al. fail to teach controlling of the additive manufacturing process by use of a data file using tessellated triangles stored on a computer.  Lopez et al. teaches that is well known to control an additive manufacturing process using a digital file with tessellated triangles (col. 2, lines 10-40).  The instant .

Applicant's arguments filed 12 November 2021 have been fully considered but they are not persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783